NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



DERRICK DEON ROBINSON,                   )
                                         )
             Appellant,                  )
                                         )
v.                                       )         Case No. 2D18-2772
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed October 11, 2019.

Appeal from the Circuit Court for Polk
County; Jalal Harb, Judge.

Howard L. Dimmig, II, Public
Defender, and David B. Falstad,
Special Assistant Public Defender,
Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Cerese Crawford
Taylor, Assistant Attorney General,
Tampa, for Appellee.


PER CURIAM.


             Affirmed.


KELLY, SALARIO, and ATKINSON, JJ., Concur.